DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Action is in response to the Preliminary Amendment filed 09/15/2022
The status of the Claims is as follows:
Claims 1-25 have been cancelled;
Claims 26-30 are new;
Claims 26-30 are pending and have been examined. 

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 26-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shelton et al. (US 20060175375; Shelton) .
Regarding Claim 26 Shelton discloses a surgical stapler for treating the tissue of a patient, comprising: 
a handle (20); 
a shaft (18) extending from said handle (20); 
an end effector (12) extending from said shaft (18), comprising: 
a first jaw (16); 
a second jaw (14) movable relative to said first jaw (16) between an open position (Fig. 1) and a closed position (Fig. 5); 
a cartridge body (86) including staple cavities (par78); 
staples removably stored in said staple cavities (par 78); and 
an anvil (14) configured to deform said staples (par 70); and 
a closure system configured to move said second jaw (152) between said open position and said closed position; (par 70)
a lockout system (par  69; 119); and 
a firing system  configured to be actuated a plurality of times, (par 69; 72-73)
wherein said firing system  is configured to eject said staples from said staple cavities toward said anvil during a staple firing stroke upon a first actuation of said firing system, (par72-73)
lockout system prevents said firing system from performing said staple firing stroke when said second jaw is in said open position (par 119)
wherein said firing system is selectively operable to cut the patient tissue during a cutting stroke upon a second actuation of said firing system after said first actuation, (par 125) and 
wherein said second jaw is movable from said closed position toward said open position after said first actuation of said firing system when said second actuation of said firing system is not performed. (par 36-37)

Regarding Claim 27 Shelton discloses a surgical stapler for treating the tissue of a patient, comprising: 
a handle (120); 
a shaft (18) extending from said handle (20); 
an end effector (12) extending from said shaft (18), comprising: 
a first jaw (16); 
a second jaw (14) movable relative to said first jaw (16) between an open position (fig. 1) and a closed position (Fig. 5), 
wherein the patient tissue is captured between said first jaw (16) and said second jaw (14) when said second jaw (14) is in said closed position; and 
a staple cartridge (86) comprising staples removably stored therein, wherein said staples are configured to be ejected into the patient tissue; (Par 76)
a closure system configured to move said second jaw between said open position and said closed position; (par 70)
a lockout system; (par 69; 119) and 
a firing system selectively operable in a plurality of states, (par 69; 72-73)
wherein said firing system is prevented from stapling and cutting the patient tissue by said lockout system when said second jaw is in said open position, (par 119) and 
wherein said plurality of states comprises: 
a first state, wherein said firing system is configured to staple the patient tissue without cutting the patient tissue when said firing system is in said first state; (par 72-73) and 
a second state, wherein said firing system is configured to staple the patient tissue and cut the patient tissue when said firing system is in said second state, (par 72-73) and 
wherein said firing system is prevented from cutting the patient tissue prior to stapling the patient tissue. (par 69; 119)

Regarding Claim 28 Shelton discloses the invention as described above. Shelton further discloses said first jaw is movable from said closed position toward said open position to release the patient tissue from said end effector after the patient tissue has been stapled when the firing system is operated in said first state. (par 119)

Regarding Claim 29 Shelton discloses a surgical stapler for treating the tissue of a patient, comprising: 
a handle (20); 
a shaft (18) extending from said handle (20); 
an end effector (12) extending from said shaft, comprising: 
a first jaw (16); 
a second jaw (14) movable relative to said first jaw (16) between an open position and a closed position, (Figs. 1 & 5)
wherein the patient tissue is captured between said first jaw and said second jaw when said second jaw is in said closed position;(par 69)  and 
a staple cartridge (86) comprising staples removably stored therein (par 78), 
wherein said staples are configured to be ejected into the patient tissue; (par 69)
a closure system configured to move said second jaw between said open position and said closed position; (par 70)
a lockout system; (par 69; 119) and 
a firing system operable in a plurality of configurations, (par 69; 72-73)
wherein said firing system is prevented from stapling and cutting the patient tissue by said lockout system when said second jaw is in said open position, (par 119) and 
wherein said plurality of configurations comprises: 
a first configuration wherein said firing system is configured to staple the patient tissue without cutting the patient tissue; (par 125) and 
a second configuration wherein said firing system is configured to staple the patient tissue and cut the patient tissue, (par 125)
wherein said firing system is prevented from cutting the patient tissue prior to stapling the patient tissue. (par 119)

Regarding Claim 30 Shelton discloses the invention as described above. Shelton further discloses said first jaw is movable from said closed position toward said open position to release the patient tissue from said end effector after the patient tissue has been stapled when the firing system is operated in said first configuration. (par 119)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE J RUSHING-TUCKER whose telephone number is (571)270-5944. The examiner can normally be reached 4 pm - 11:59 pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHINYERE J RUSHING-TUCKER/Examiner, Art Unit 3731